Case 2:20-cv-00851-BSJ Document 79-12 Filed 02/02/21 PageID.1177 Page 1 of 4




                             EXHIBIT 12
6/18/2020   Case 2:20-cv-00851-BSJ Document    79-12 Mail
                                       Crystal Lagoons Filed
                                                          - Fwd:02/02/21    PageID.1178
                                                                 RSVP Windsong Ranch    Page 2 of 4

                                                                                               Eric Cherasia <echerasia@crystal-lagoons.com>



 Fwd: RSVP Windsong Ranch
 2 messages

 Lisa Moore <lmoore@crystal-lagoons.com>                                                                            Wed, Jun 19, 2019 at 12:17 PM
 To: Eric Cherasia <echerasia@crystal-lagoons.com>, Thomas Gottschlich <tgottschlich@crystal-lagoons.com>

   fyi, 2 Desert Color people coming to dallas next week for grand opening.


   ---------- Forwarded message ---------
   From: Mitchell Dansie <mdansie@gwccap.com>
   Date: Wed, Jun 19, 2019 at 11:14 AM
   Subject: RE: RSVP Windsong Ranch
   To: Lisa Moore <lmoore@crystal-lagoons.com>, Elsie Powley <epowley@gwccap.com>
   Cc: Julissa Baltodano-Delgado <jdelgado@crystal-lagoons.com>



   Lisa,



   We look forward to seeing you at the opening. We are excited and hope to be the next one in line! Let’s continue to push the agreement
   through and get to YES!




                Mitch Dansie

                General Manager

                817 North 900 West Orem, UT 84057

                M: 801.718.3039

                mdansie@desertcolor.com / desertcolor.com




   From: Lisa Moore <lmoore@crystal-lagoons.com>
   Sent: Wednesday, June 19, 2019 10:09 AM
   To: Elsie Powley <epowley@gwccap.com>; Mitchell Dansie <mdansie@gwccap.com>
   Cc: Julissa Baltodano-Delgado <jdelgado@crystal-lagoons.com>
   Subject: Re: RSVP Windsong Ranch



   Hi Elsie -

   Glad you can attend and look forward to meeting you! I am cc'ing Julissa here so she can send you parking details if you will have a rental
   car. If you will be dropped off, they can drop you off right at the lagoon.



   There will be a lot of people on site, but make sure you find me to say hi!



   ___

   LISA MOORE
   Regional Director
   Crystal Lagoons US Corp.


https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1636786307315850711&simpl=msg-f%3A16367863073…             1/3
6/18/2020       Case 2:20-cv-00851-BSJ Document    79-12 Mail
                                           Crystal Lagoons Filed
                                                              - Fwd:02/02/21    PageID.1179
                                                                     RSVP Windsong Ranch    Page 3 of 4
   100 Crescent Court, Suite 700
   Dallas, TX 75201, USA
   Direct Line: (972) 201-0005
   Mobile Phone: (678) 993-3201
   www.crystal-lagoons.com




   On Wed, Jun 19, 2019 at 10:58 AM Elsie Powley <epowley@gwccap.com> wrote:

        Lisa,



        I’m emailing you to RSVP that Mitch Dansie and myself will be attending the Windsong Ranch Lagoon Grand Opening as representatives of
        Desert Color.



        Thank you so much for the invitation! We are excited too be part of this event.



        Thank you again,

        Elsie




                    Elsie Powley

                    Marketing Coordinator

                    817 North 900 West Orem, UT 84057

                    O: 801.802.6843 M: 801.361.4049

                    epowley@clydeinc.com / desertcolor.com




   La información contenida en este correo es privada y confidencial, y queda prohibido su uso no autorizado. Si usted no es el destinatario
   de este correo, o si lo recibió por error, agradeceremos ponerse en contacto con nosotros y eliminar el correo.

   The information contained in this email is private and confidential. Any unauthorized use is strictly prohibited. If you received it by mistake
   please contact us and then delete it.



 Eric Cherasia <echerasia@crystal-lagoons.com>                                                                      Wed, Jun 19, 2019 at 12:24 PM
 To: Lisa Moore <lmoore@crystal-lagoons.com>

   Amazing!
   [Quoted text hidden]
   --
   ERIC CHERASIA, P.E.
   Vice President, Business Development
   Crystal Lagoons US Corp.

   2 Alhambra Plaza, Penthouse 1B
   Coral Gables, FL 33134, USA
   Main Phone +1 (786) 228-7748
   Mobile Phone +1 (858) 245-6396

   echerasia@crystal-lagoons.com
   www.crystal-lagoons.com




https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1636786307315850711&simpl=msg-f%3A16367863073…                 2/3
6/18/2020   Case 2:20-cv-00851-BSJ Document    79-12 Mail
                                       Crystal Lagoons Filed
                                                          - Fwd:02/02/21    PageID.1180
                                                                 RSVP Windsong Ranch    Page 4 of 4
      Logo




https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1636786307315850711&simpl=msg-f%3A16367863073…   3/3
